                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    C.T., a Minor, by CLEMENSTINE
    SMITH, Guardian                                     CIVIL ACTION

           v.                                           NO. 17-4463

    DELAPLAINE MCDANIEL SCHOOL, et
    al.

Baylson, J.                                                                          March 13, 2019

                       MEMORANDUM RE: MOTION FOR NEW TRIAL

     I.   Introduction

          In this case, Plaintiff C.T., a minor, through his guardian, Clemenstine Smith, alleges that

Gerald Sanders (“Defendant”), the Climate Manager for Conflict and Disciplinary Issues at the

Delaplaine McDaniel School (“the McDaniel School”), physically assaulted him on school

grounds, during school hours. On January 8, 2019, following a two-day jury trial and the entry of

judgment in favor of Defendant, Plaintiff filed a Motion for a New Trial pursuant to Federal Rule

of Civil Procedure 59. (ECF 60, “Mot.”)1 For the reasons discussed below, the Motion is denied.

    II.   Factual Background

          As this Court has discussed the facts of this case in detail in a prior opinion (see ECF 14),

the Court does not repeat them here and briefly summarizes the underlying facts relevant to the

Motion for a New Trial. Plaintiff alleges that on February 27, 2017, while on school grounds at

the McDaniel School and during school hours, Defendant, acting in the course of his employment

with the McDaniel School, physically assaulted Plaintiff. (ECF 1, “Compl.” ¶ 7.) Defendant

allegedly choked, punched, poked, and grabbed Plaintiff, causing serious bodily injury, severe


1
  The Minute Sheets documenting the trial proceedings are available at ECF 55, 56. The audio
recordings of the trial are available at ECF 65, 66, and 67.
                                                    1
pain, extreme freight, humiliation, and emotional distress. (Id.) Defendant engaged in this conduct

without justification or provocation. (Id. ¶ 8.)

III.    Procedural History

       On July 25, 2017, C.T., through his guardian, Clemenstine Smith, filed a Complaint in the

Court of Common Pleas of Philadelphia County (ECF 1, Ex. A). The Complaint alleged four

Counts: (1) Assault, battery, and intentional infliction of emotional distress under Pennsylvania

law against Defendant Sanders; (2) Violation of 42 U.S.C. § 1983 by depriving C.T. of his Due

Process and Equal Protection rights under the Fourteenth Amendment to the United States

Constitution against Defendant Sanders; (3) Vicarious liability for Sanders’s violations of

Pennsylvania common law against Lochier Collier-Bacon, the Principal of the McDaniel School;

the Philadelphia School District; and the McDaniel School; and (4) Violation of 42 U.S.C. § 1983

by depriving C.T. of his rights under the First and Fourteenth Amendments to the United States

Constitution against Defendants Collier-Bacon, the Philadelphia School District, and the

McDaniel School.

       On October 6, 2017, Defendants Collier-Bacon and Sanders, with the consent of the

McDaniel School and the Philadelphia School District, removed the case to this Court (ECF 1).

The McDaniel School, the Philadelphia School District, and Collier-Bacon filed a Motion to

Dismiss Counts III and IV on October 23, 2017 (ECF 2). The Court dismissed Count III in its

entirety, with prejudice, and dismissed Count IV as to the McDaniel School, with prejudice, and

as to the Philadelphia School District and Collier-Bacon, without prejudice, and with leave to

amend (ECF 15).

       The only remaining Defendant, Sanders, filed a Motion in Limine to exclude the evidence

and expert testimony of Janet Horwitz, Psy.D on July 17, 2018 (ECF 23). Also on July 17, 2018,



                                                   2
Plaintiff filed a Motion in Limine to exclude the Department of Human Services (“DHS”)

Unfounded Child Abuse Determination Letter (“DHS Report”) and the District Attorney’s Office’s

Letter Disapproving Charges (ECF 24). On September 13, 2018, the Court held a pre-trial hearing,

during which the Court invited Plaintiff to submit a limiting instruction on the DHS Report. (ECF

35; ECF 62, “Resp.” at 2.)2 Following the hearing, the Court issued an Order ruling that the DHS

Report was admissible and requiring the parties to submit points for charge and proposed jury

verdict forms by October 1, 2018 (ECF 37).

       Jury selection was held on December 6, 2018, and a jury of eight was impaneled (ECF 54).

Trial began on December 10, 2018 and concluded on December 11 (ECF 55, 56). During the trial,

the jury heard from eight live witnesses, as well as the video testimony of Dr. Steven Mechanick,

Defendant’s expert witness. (Resp. at 2.)3 The jury’s verdict was in favor of Defendant (ECF 57).

       On January 8, 2019, Plaintiff filed a Motion for a New Trial (ECF 60), and Defendant filed

a Response on January 22, 2019 (ECF 62). The Bill of Costs was filed on January 10, 2019 (ECF

61), to which Plaintiff filed Exceptions/Objections on January 25, 2019 (ECF 63). Defense

counsel, John J. Coyle, withdrew his appearance in this matter on January 28, 2019 (ECF 64).




2
  A transcript of the September 13 hearing was not ordered, and Plaintiff does not discuss the
hearing in the Motion. The Court refers to Defendant’s account of the hearing and the Court’s
notes as accurate.
3
  Plaintiff, to the Court’s knowledge, has not made any effort to order a trial transcript and does
not offer any excuse for the failure to do so, as required by Local Rule of Civil Procedure 7.1(e).
Nor has Plaintiff cited the Electronic Sound Recordings (“ESR”) of the trial, which are docketed
and accessible to any PACER subscriber pursuant to Local Rule 5.1.2(16)(B)(6). Pursuant to
Local Rule 7.1, this Court may dismiss Plaintiff’s motion for lack of prosecution. Though Local
Rule 7.1 does not address the availability of ESR, this Court would have considered Plaintiff’s
references to ESR as an alternative to a paper transcript. Instead, the Court refers to Defendant’s
summary of the evidence presented and the Court’s notes, which provide a more accurate
description of the facts than Plaintiff’s brief.
                                                 3
 IV.    Legal Standard

       Federal Rule of Civil Procedure 59 allows a district court, after conducting a jury trial, to

grant a new trial “for any reason for which a new trial has heretofore been granted in an action at

law in federal court.” Fed. R. Civ. P. 50(a)(1)(A). However, a court “should do so only when the

great weight of the evidence cuts against the verdict and . . . a miscarriage of justice would result

if the verdict were to stand.” Leonard v. Stemtech Int’l Inc., 834 F.3d 376, 386 (3d Cir. 2016)

(citation and internal quotation marks omitted); see also K.R. v. Sch. Dist. of Phila., No. 06-2388,

2008 WL 5397533, at *2 (E.D. Pa. Dec. 26, 2008) (Baylson, J.) (quoting Lind v. Schenley Indus.,

Inc., 278 F.2d 79, 90 (3d Cir. 1960) (en banc) (“Such an endeavor [of granting a new trial] is not,

however, lightly undertaken, because it necessary ‘effects a denigration of the jury system and to

the extent that new trials are granted the judge takes over, if he does not usurp, the prime function

of the jury as the trier of facts.’”)). “The decision to grant or deny a new trial is confided almost

entirely to the discretion of the trial court.” Blancha v. Raymark Indus., 972 F.2d 507, 512 (3d

Cir. 1992).

       Where a motion seeks a new trial because the verdict is against the weight of the evidence,

“[a] new trial . . . [is] proper only when the record shows that the jury’s verdict resulted in a

miscarriage of justice or where the verdict, on the record, cries out to be overturned or shocks our

conscience.” Marra v. Phila. Hous. Auth., 497 F.3d 286, 309 n.18 (3d Cir. 2007) (quoting

Williamson v. Consol. Rail Corp., 926 F.2d 1344, 1353 (3d Cir. 1991)).

        “When a motion for a new trial is based on an alleged error involving a matter within the

sound discretion of the trial court, such as the court’s evidentiary rulings . . ., the trial court has

wide discretion in ruling on the motion.” St. Paul Fire & Marine Ins. Co. v. Nolen Grp., Inc., Nos.

02-8601, 03-3192, 03-3651, 2007 WL 2571524, at *15 (E.D. Pa. Aug. 31, 2007) (Pratter, J.) (citing



                                                  4
Griffiths v. CIGNA Corp., 857 F. Supp. 399, 410 (E.D. Pa. 1994) (VanArtsdalen, J.)); see also

Klein v. Hollings, 992 F.2d 1285, 1289–90 (3d Cir. 1993) (“[T]he district court’s latitude on a new

trial motion is broad when the reason for interfering with the jury verdict is a ruling on a matter

that initially rested with the discretion of the court, e.g. evidentiary rulings . . . .”).

        In determining whether to grant a new trial, a district court must “view[] the evidence in

the light most favorable to the non-movant and giv[e] it the advantage of every fair and reasonable

inference.” Student Doe 1 v. Lower Merion Sch. Dist., No. 09-2095, 2010 WL 11558073, at *1

(E.D. Pa. Aug. 19, 2010) (Baylson, J.) (quoting Eddy v. V.I. Water & Power Auth., 369 F.3d 227,

230 (3d Cir. 2004) (citation and internal quotation marks omitted)).

  V.     Discussion

        Plaintiff contends that the motion for a new trial must be granted for three reasons: (1) the

jury’s answer of “No” to Question 3, which asked whether Defendant assaulted Plaintiff, was

against the weight of the evidence; (2) the DHS Report, which concluded that child abuse charges

were “Unfounded,” was improperly admitted; and (3) Dr. Mechanick’s expert testimony was based

on inadmissible witness statements and was unduly prejudicial. (Mot. at 2, 7.)

             A. Answer to Question 3 Was Not Against Weight of the Evidence

        Plaintiff first argues that the jury’s answer of “No” to Question 3 was against the weight

of the evidence because Defendant admitted that he intentionally pointed his finger at Plaintiff,

poking Plaintiff in the eye, without justification. (Id. at 2.) The Court disagrees that this is an

accurate version of the testimony.

        The Court declines to grant a new trial based on the weight of the evidence because doing

so would require the Court to “improperly substitute [its] ‘judgment of the facts and the credibility

of the witnesses for that of the jury.’” Ward v. Wexford Health Sources, Inc., No. 14-6984, 2016



                                                     5
WL 7335350, at *4 (E.D. Pa. Jan. 5, 2016) (Kearney, J.) (quoting Williamson, 926 F.2d at 1352).

       Here, there was evidence which supported the jury’s determination that Defendant did not

assault Plaintiff. The jury’s verdict reflects a finding against Plaintiff’s credibility. As Defendant

notes, the jury was presented with testimony from eyewitnesses who stated that they did not believe

Defendant intended to harm Plaintiff. (Resp. at 4.) The record does not demonstrate that the jury’s

answer to Question 3 resulted in a miscarriage of justice. Rather, based on the Court’s recollection

of trial testimony, the overwhelming weight of the evidence favored Defendant. Plaintiff’s motion

for a new trial based on this issue will be denied.

            B. Admissibility of DHS Report

       Next, Plaintiff contends that the admission of the DHS Report was unduly prejudicial to

Plaintiff and had little probative value. (Mot. at 2.) According to Plaintiff, the testimony of DHS

worker Shakira Fields and the DHS Report about which she testified had little probative value

because Ms. Fields remembered very little about her investigation of the altercation between

Plaintiff and Defendant. (Id.)

       The Court ruled that the DHS Report was admissible after holding a pre-trial hearing and

reviewing the Plaintiff’s Motion in Limine and Defendant’s response thereto. During the pre-trial

hearing, the Court invited Plaintiff to submit a proposed limiting instruction on the DHS Report,

and Plaintiff failed to do so. The Court’s ruling was within the sound discretion of the Court, and

so the Court declines to grant a new trial on this basis.

            C. Expert Testimony

       Finally, Plaintiff avers that Dr. Mechanick’s expert testimony was based on inadmissible

witness statements and was unduly prejudicial. (Id. at 4.) Plaintiff contends that Dr. Mechanick

should not have been permitted to offer a “very detailed” description of witness statements, which



                                                  6
constituted inadmissible hearsay, because Dr. Mechanick testified that he does not usually rely on

statements from independent witnesses in his clinical psychiatric practice. (Id.)

        Defendant does not contest that the witness statements were hearsay. Rather, Defendant

contends that Federal Rule of Evidence 703 permitted Defendant to introduce these statements

through Dr. Mechanick because Dr. Mechanick relied on these statements in forming his opinion.

(Resp. at 6–7.) According to Defendant, Dr. Mechanick’s testimony4 comports with Rule 703

because, as a forensic examiner, he regularly relies on witness statements in forming an opinion.

(Id.)

        As an initial matter, Plaintiff did not object to Dr. Mechanick’s testimony at trial. (Id. at

6.)5 Therefore, Plaintiff has waived any right to raise this objection in the instant motion. See

Ries v. CSX Transp., Inc., No. Civ.A. 96-3325, 2000 WL 377509, at *3 (E.D. Pa. Mar. 29, 2000)

(O’Neill, J.) (citing Fed. R. Evid. 103(a)) (concluding that the defendant waived any right to argue

post-trial that the plaintiff’s expert lacked requisite qualifications and specialized knowledge

because the defendant failed to raise that objection at trial)).

        Even if Plaintiff had objected to Dr. Mechanick’s testimony at trial, Dr. Mechanick’s

reliance on witness statements in forming his opinion does not warrant a new trial. The Court

agrees with Defendant that Plaintiff misinterprets Rule 703. Rule 703 authorizes an expert witness



4
  Defendant cites an excerpt of Dr. Mechanick’s deposition transcript, which Defendant
“believes . . . was played to the jury” in its entirety. (Resp. at 7 n.3.) Dr. Mechanick testified in
his deposition, “In a clinical realm, if a patient presents to my office, he or she usually doesn’t
typically bring a folder of records to review. Sometimes they do bring records. If they do, I will
certainly review them, and at times I may request records from other treatment providers, but my
relationship is different. As a treatment provider, I’m there to treat and hopefully help my
patients. As a forensic exami[ner], I’m there to provide an independent psychiatric opinion
regarding a particular matter.” (Resp. at 7.) Without the benefit of a trial transcript or Plaintiff’s
references to ESR, the Court considers this excerpt to accurately reflect Dr. Mechanick’s trial
testimony in ruling on Plaintiff’s motion.
5
  The Court refers to Defendant’s factual account of the trial as accurate.
                                                   7
to base his or her opinions on otherwise inadmissible hearsay if it is “of a type reasonably relied

upon by experts in the particular field in forming opinions or inferences upon the subject.” Fed.

R. Evid. 703. It is reasonable for an expert in clinical psychiatry, such as Dr. Mechanick, to rely

on witness statements in forming his opinion. Moreover, Plaintiff has not explained how the

admission of Dr. Mechanick’s testimony was unduly prejudicial. Therefore, Plaintiff’s motion

shall be denied.

 VI.     Conclusion

        For the foregoing reasons, Plaintiff’s Motion for a New Trial will be denied.          An

appropriate Order follows.




O:\CIVIL 17\17-4463 C.T. v Delaplaine McDanieL Sch\17cv4463 Memo re New Trial.docx




                                                        8
